Cullen, J. (dissenting):
The plaintiff’s testator was struck by a train in front of the defendant’s station at Jamaica, and received injuries from which he died the following day. At this place there are a number of tracks, the lines from Long Island City and Brooklyn meeting here. It is sufficient to say, in relation to the situation of the tracks and the crossings, and the movements of trains at this station, that the two northerly tracks were used for west-bound trains; the more northerly of the two and the one immediately in front of the station building, which was situated to the north of all the tracks, was used for trains *298destined for Long Island City, while the other was generally used for trains going to Brooklyn. These two tracks were separated from the other tracks by a fence. Between the first and the second track from the station building or Brooklyn track was a platform, used by passengers alighting from or entering the trains. In January, 1897, about six o’clock in the morning, the deceased was in the waiting room of the station, intending to take the six-four rapid-transit train to Brooklyn. On the approach of the train the doorman of the station announced its appearance, and the passengers proceeded to the platform. The deceased stepped down from the platform on to the near track, when he was struck by the engine, and received the injuries already detailed. The train came to a stop about fifty feet from the point where the deceased was struck. Two eye-witnesses of the occurrence were produced on the trial. One of these testified that the headlight was burning brightly, but could not remember about the ringing of the bell; the other had no recollection of the headlight, but testified that he heard the bell rung. The morning or night, rather, was clear and cold. There was no other train at the station. Both of these witnesses on coming out of the station building saw the train approaching. One of them testified that without turning his head, but looking in front of him, his natural line of vision would extend 120 feet up the track — the other said 50 feet — while if the head was turned in that direction an unobstructed view of over 600 feet could be obtained. While one of the witnesses was being examined as to the approach of the train, the plaintiff’s counsel made this admission: “We will admit it was on the north track, and that these men when they saw it could tell it was on the north track.” It appeared that usually this train came in on the southerly of these two tracks, it having within the previous couple of months come in on the northerly or near track only once or twice. The occasion of its position on this morning "was the mistake or error of a switchman further up the line. The engine that drew the train was running backward, that is to say, the tank in front of the engine, though on the tank there was a headlight. On this proof the trial court dismissed the complaint on the ground of the contributory negligence of the plaintiff’s testator.
We think the disposition of the trial court was correct. It is undoubtedly true that the deceased was entitled to a reasonably safe *299passage from the waiting room to the train which he intended to take, and it is also true that the rule which requires travelers on the highway, before crossing a railroad track, to look and listen for the approach of a train, does not apply to a passenger proceeding in a railroad station to enter upon or alight from a train. (Terry v. Jewett, 78 N. Y. 338; Brassell v. N. Y. C. & H. R. R. R. Co., 84 id. 241; Parsons v. N. Y. C. & H. R. R. R. Co., 113 id. 355.) It would be gross negligence to run a train across the line of movement of a throng of passengers to or from another train already at rest in a station, and a passenger is not required to contemplate such an occurrence or be on his guard against it. But the circumstances, of the present action are entirely different from those suggested. A passenger, on seeking to board a train or moving through a station, is bound to use reasonable care and diligence for his own protection. He must use his senses to discover the situation that is presented to him, to see where his train is and what is the proper or natural way of going to it. Except at the terminus of a road or at great stations in large cities, it is the common custom for passengers to await on the platform the approach of the train some appreciable time before the train has actually stopped. When the deceased left the waiting room and came out on to the platform certainly he must or should have seen that the train had not yet reached a stop and was not yet presented to him for entrance. His liearingmust also have told him of the movement of the train. The train came to a full stop about fifty feet from the place where the plaintiff’s testator was struck. It is plain, therefore, that at the time he was struck the train must have been moving very slowly, and that when he stepped from the platform upon the near track, the engine could not have been many feet away. No other trains were present and there was nothing in the surroundings to distract the attention of the deceased. The notice that he received from the doorkeeper was a warning of the approach of the train. That the deceased should have heard and seen the train coming is clear, and he undoubtedly knew of its approach. The admission of the plaintiff, already recited, is to the effect that if the deceased had looked at the approaching train he would have discovered that it was on the near or first track. The probability is that the deceased, being familiar with the general custom that the rapid transit train *300would take the second track, relied on this practice and neglected to observe on which track the train was moving. The only question, then, presented in this case is whether reliance on this custom excused the deceased from taking any pains to observe the movement of the train. We think not. That the custom was not an invariable one was proved by the testimony of plaintiff’s witnesses. Either track was properly adapted for the use of the train, and, except for the previous custom, there was nothing to suggest to the passenger that the train would be presented for entrance on one track rather than on the other. It is the common' custom in this country, on a double-track railroad, for trains to proceed on the right-hand track, but trains are at times moved in a reverse direction. The possibility that trains may move on a track in either direction is one that must always be contemplated by a person getting upon the track, except when the circumstances are such that he has the right to believe that no train would be moved thereon at all, as in the case already suggested of his crossing tracks to reach a train at rest. In our opinion, the least care on the part of the deceased would have warned him of his danger and enabled him to avoid it. The failure to lake this care was, as a matter of law, negligence, which should prevent a recovery.
The judgment appealed from should be affirmed, with costs.
Goodrich, P. J., concurred.
Judgment reversed and new trial granted, costs to abide the event.